PER CURIAM./

Attorney disciplinary proceeding; attorney publicly reprimanded.

The referee in this disciplinary proceeding recommended that the respondent, Attorney Leroy Jones, be publicly reprimanded for his failure to timely respond to two letters from the Board of Attorneys Professional Responsibility (Board) investigating a grievance filed by his client, his failure to furnish any written response to a Board request for information concerning a grievance of another client, and his failure to appear before the Board and to produce documents pursuant to Board requests. Two counts of alleged misconduct consisting of charging an excessive fee and failing to refund the unearned portion of a fee were dismissed by stipulation of the parties after the respondent had refunded to each of the clients the unearned portion of fees collected from them. The referee also recommended that the respondent be required to pay the costs of the disciplinary proceeding.
*892The referee, Attorney Rudolph P. Regez, Sr., made findings of fact and conclusions of law based on a stipulation of the parties. We adopt those findings and conclusions regarding the respondent’s misconduct, and we accept the referee’s recommendation of a public reprimand as appropriate discipline under the circumstances present. It is also appropriate that the respondent be required to pay the costs of this proceeding.
Attorney Jones, who was admitted to practice law in Wisconsin in 1972 and practices in Milwaukee, was charged with failing to respond to a client’s request for a statement of services performed and fees charged in a legal matter for which the client had paid him $2,000. He was also charged with having failed to prepare a statement of services performed and fees charged in a divorce proceeding, for which he was paid $890 by his client. The Board’s complaint alleged two counts of charging an excessive fee, in violation of SCR 20.12(1), and failing to refund the unearned portion of a fee, in violation of SCR 20.16(1) (c). The parties subsequently stipulated that the respondent has refunded the unearned portion of those fees, one in the amount of $1,500, the other in the full amount of $390, in complete satisfaction of each client’s request for a refund of unearned fees.
The Board also charged that the respondent violated SCR 21.08(4) and 22.07 (2) and (3) by failing to respond to Board requests for information concerning the clients’ grievances and his failure to appear before the Board and produce documents as required by the Board. The parties stipulated that the respondent did not file a written response to two requests for information concerning one of the grievances until five months after the response was due to be filed. The respondent failed to appear before the Board’s deputy administrator to provide information concerning that grievance, even though the ap*893pearance had been postponed at the respondent’s request to a date convenient to him. With regard to the other grievance, the respondent made no response to the Board’s request for information, and he failed to appear before the Board and to produce documents as required by a subpoena served on him.
It was improper for the Board to have served a subpoena on the respondent, in light of the comment to SCR 22.07 which notes that the administrator of the Board has the power to compel the attendance of attorneys and witnesses at investigatory meetings and states, “Attorneys will not be subpoenaed, but the notice to attend will advise the attorney that failure to attend is grounds for discipline.” Regardless, the respondent’s failure to cooperate in the Board’s investigation of two client grievances constitutes misconduct, as the parties had stipulated, and it warrants discipline in the form of a public reprimand.
It is ordered that Attorney Leroy Jones is publicly reprimanded for his unprofessional conduct.
It is further ordered that within 60 days of the date of this order Leroy Jones pay to the Board of Attorneys Professional Responsibility the costs of this disciplinary proceeding in the amount of $555.50, provided that if the costs are not paid within the time specified, the license of Leroy Jones to practice law in Wisconsin shall be suspended until further order of the court.